DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objection
Claim 1 is objected for claim language “ …an cured second bonding….”. Examiner suggests the applicant to amend the claim as “… a cured second bonding…”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Baba (US 5,621,243, hereinafter Baba) in view of Soga et al. (US 2003/0224197, hereinafter Soga).
With respect to claim 14, Baba discloses a semiconductor device manufacturing method (Col. 3; lines 19-20), comprising: preparing a conductive plate 
[AltContent: rect][AltContent: rect][AltContent: rect]                                      
[AltContent: arrow][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector]
[AltContent: arrow][AltContent: arrow][AltContent: rect][AltContent: arrow]
    PNG
    media_image1.png
    515
    1007
    media_image1.png
    Greyscale


applying a first bonding material (121) to the first arrangement region and a second bonding material (131) different from the first bonding material to the second arrangement region (Col. 20; lines 38-40 and 61 ; Au-Sn layer 121 and Sb-Sn layer 
	Baba does not explicitly disclose that applying the first and second bonding materials including using the second bonding material having an amount of a flux material less than an amount of a flux material included in the first bonding material.
	In an analogous art, Soga disclose that applying the first and second bonding materials including using the second bonding material having an amount of a flux material less than an amount of a flux material included in the first bonding material (para 0056 and 0062; the amount of flux in the bonding material is adjusted to get the optimal results- mere having different quantity of flux in two different bonding materials is not critical).Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Baba’s method by adding Soga’s disclosure in order to control cleaning agent quantity during soldering process according to the specific soldering material. 

Response to Arguments
Applicant's arguments filed 11/20/2020 regarding amended claims 1-13 are persuasive, prior art rejection has been withdrawn. 
Regarding newly added claim 14, applicant’s arguments have been considered, however they are not persuasive. Applicant argues as below:

    PNG
    media_image2.png
    322
    820
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    126
    851
    media_image3.png
    Greyscale

Examiner disagrees and presents:
Primary reference Baba discloses different types of bonding materials (Col. 20; lines 38-40 and 61; Au-Sn layer 121 and Sb-Sn layer 131). Baba does not explicitly disclose different amount of flux material in the bonding materials. In an analogous art, Soga discloses:
[AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector]
    PNG
    media_image4.png
    447
    569
    media_image4.png
    Greyscale

[AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector]
    PNG
    media_image5.png
    367
    511
    media_image5.png
    Greyscale



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD M CHOUDHRY whose telephone number is (571)270-5716.  The examiner can normally be reached on Monday - Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra V Smith can be reached on 571-272-2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.                                         

/MOHAMMAD M CHOUDHRY/Primary Examiner, Art Unit 2816